USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: _p/6/a)_

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
SANDY MELENDEZ,
Plaintiff, Civil Action No.:
1:16-cv-08914-ALC
- against -
COMMISSIONER OF SOCIAL SECURITY,
Defendant. ORDER
x

 

The Court, having read the memorandum and affirmation of Charles E. Binder, attorney for
Plaintiff in the above entitled case, requesting an award of attorney’s fees in accordance with 42
U.S.C. § 406(b), and upon all the supporting documents annexed thereto,

IT IS ORDERED that attorney’s fees in the amount of $26,137.50, which represents 25%
of the past due benefits awarded to Plaintiff, be remitted to Charles E. Binder, petitioner. Upon
receipt of this sum, Counsel for Plaintiff is directed to remit it the Previously awarded 1 Equal ; Access to

Justice Fees in the amount of $10,250: 00 directly t to >the Plain

Andrew L. Carter, Jr.
United States District Judge

 

 
